Exhibit 10.2

 

SECOND AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

 

This SECOND AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of May 6, 2020, is entered into by and among the following parties:

 

(i)

LAMAR TRS RECEIVABLES, LLC, a Delaware limited liability company, as a Borrower
(the “TRS Borrower”);

 

(ii)

LAMAR QRS RECEIVABLES, LLC, a Delaware limited liability company, as a Borrower
(the “QRS Borrower”; together with the TRS Borrower, collectively, the
“Borrowers”);

 

(iii)

LAMAR MEDIA CORP., a Delaware corporation, as initial Servicer; and

 

(iv)

PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent and as Lender.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

BACKGROUND

A.The parties hereto have entered into a Receivables Financing Agreement, dated
as of December 18, 2018 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Receivables Financing Agreement”).

B.Concurrently herewith, the QRS Borrower, as buyer, the Servicer, as servicer
and as an originator, and the various originators party thereto, are entering
into that certain Second Amendment to the Purchase and Sale Agreement, dated as
of the date hereof (the “PSA Amendment”).

C.The parties hereto desire to amend the Receivables Financing Agreement as set
forth herein.

NOW THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1.Amendments to the Receivables Financing Agreement.  The Receivables
Financing Agreement is hereby amended to incorporate the changes shown on the
marked pages of the Receivables Financing Agreement attached hereto as Exhibit
A.

SECTION 2.Representations and Warranties of the Borrowers and the
Servicer.  Each Borrower and the Servicer hereby represent and warrant to each
of the parties hereto as of the date hereof as follows:

(a)Representations and Warranties.  The representations and warranties made by
it in the Receivables Financing Agreement and each of the other Transaction
Documents to which it is a party are true and correct in all material respects
as of the date hereof unless such representations and warranties by their terms
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.

(b)Enforceability.  The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the PSA Amendment, the
Receivables Financing Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are within its organizational powers and have
been duly authorized by all necessary action on its part, and this Amendment,
the PSA Amendment, the Receivables Financing Agreement (as amended hereby) and
the other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with their terms, except (i) as
such

 

 

 

 

 

--------------------------------------------------------------------------------

 

enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(c)No Event of Default.  No Event of Default or Unmatured Event of Default has
occurred and is continuing, or would occur as a result of this Amendment,
the  PSA Amendment or the transactions contemplated hereby or thereby.

SECTION 3.Effect of Amendment; Ratification.  All provisions of the Receivables
Financing Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect.  After
this Amendment becomes effective, all references in the Receivables Financing
Agreement (or in any other Transaction Document) to “this Receivables Financing
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Receivables Financing Agreement shall be deemed to be
references to the Receivables Financing Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Financing Agreement other
than as set forth herein.  The Receivables Financing Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.

SECTION 4.Effectiveness.  This Amendment shall become effective as of the date
hereof, subject to the conditions precedent that the Administrative Agent shall
have received the following:  

(a)counterparts to this Amendment executed by each of the parties hereto;

(b)counterparts to the PSA Amendment executed by each of the parties thereto;

(c)a pro forma Information Package; and

(d)the other agreements, documents, instruments, UCC financing statements,
secretary certificates, lien searches and opinions listed on Annex A hereto.

SECTION 5.Severability.  Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 6.Transaction Document.  This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.

SECTION 7.Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 8.GOVERNING LAW AND JURISDICTION.

(a)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE

 

2

 

 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).

(b)EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO EACH
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO
EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE,
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING (I) IF BROUGHT BY ANY BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING
IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST ANY BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.  EACH BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

SECTION 9.Section Headings.  The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Financing Agreement or any provision hereof or
thereof.

SECTION 10.Performance Guaranty Ratification.  After giving effect to this
Amendment and the PSA Amendment and the transactions contemplated hereby and
thereby, (i) each of the New Originators shall constitute “Covered Entities” for
purposes of the Performance Guaranty, (ii) all of the provisions of the
Performance Guaranty shall remain in full force and effect and (iii) the
Performance Guarantor hereby ratifies and affirms the Performance Guaranty and
acknowledges that the Performance Guaranty has continued and shall continue in
full force and effect in accordance with its terms.

[Signature pages follow]

 

 

3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

LAMAR TRS RECEIVABLES, LLC,

 

as a Borrower

 

 

 

By: /s/ Jay L. Johnson

 

 

 

Name: Jay L. Johnson

 

Title: Executive Vice President, Chief Financial Officer

 

 

 

LAMAR QRS RECEIVABLES, LLC,

 

as a Borrower

 

 

 

By: /s/ Jay L. Johnson

 

 

 

Name: Jay L. Johnson

 

Title: Executive Vice President, Chief Financial Officer

 

 

 

LAMAR MEDIA CORP.,

 

as the Servicer

 

 

 

By: /s/ Jay L. Johnson

 

 

 

Name: Jay L. Johnson

 

Title: Executive Vice President, Chief Financial Officer

 



 

S-1

Second Amendment to the Receivables Financing Agreement

 

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By: /s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By: /s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 



 

S-2

Second Amendment to the Receivables Financing Agreement

 

 

--------------------------------------------------------------------------------

 

Acknowledged and agreed:

 

LAMAR MEDIA CORP.,
as Performance Guarantor

 

 

 

By: /s/ Jay L. Johnson
Name: Jay L. Johnson
Title: Executive Vice President, Chief Financial Officer

 

 

 

S-3

Second Amendment to the Receivables Financing Agreement

 

 

--------------------------------------------------------------------------------

 

Exhibit A

(attached)

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXECUTION COPYVERSION

EXHIBIT A to

FirstSecond Amendment to Receivables Financing Agreement, dated as of
FebruaryMay 6, 2020

 

RECEIVABLES FINANCING AGREEMENT

Dated as of December 18, 2018

by and among

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Borrowers,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

LAMAR MEDIA CORP.,
as initial Servicer,

and

PNC CAPITAL MARKETS LLC,
as Structuring Agent

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS

1

 

SECTION 1.01.

Certain Defined Terms

1

 

SECTION 1.02.

Other Interpretative Matters

3435

ARTICLE II

 

TERMS OF THE LOANS

3536

 

SECTION 2.01.

Loan Facility

3536

 

SECTION 2.02.

Making Loans; Repayment of Loans

3536

 

SECTION 2.03.

Interest and Fees

3739

 

SECTION 2.04.

Records of Loans

3839

 

SECTION 2.05.

Selection of Interest Rates and Tranche Periods

3839

 

SECTION 2.06.

Borrowers Jointly and Severally Liable for Obligations

3840

 

SECTION 2.07.

Defaulting Lenders

4243

ARTICLE III

[RESERVED]

4344

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

4344

 

SECTION 4.01.

Settlement Procedures

4344

 

SECTION 4.02.

Payments and Computations, Etc

4647

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

4647

 

SECTION 5.01.

Increased Costs

4647

 

SECTION 5.02.

Funding Losses

4849

 

SECTION 5.03.

Taxes

4849

 

SECTION 5.04.

Inability to Determine Adjusted LIBOR or LMIR; Change in Legality

5253

 

SECTION 5.05.

Security Interest

5354

 

SECTION 5.06.

Successor Adjusted LIBOR or LMIR

5455

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

5556

 

SECTION 6.01.

Conditions Precedent to Effectiveness and the Initial Credit Extension

5556

 

SECTION 6.02.

Conditions Precedent to All Credit Extensions

5556

 

SECTION 6.03.

Conditions Precedent to All Releases

56

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

5657

 

SECTION 7.01.

Representations and Warranties of the Borrowers

5657

 

SECTION 7.02.

Representations and Warranties of the Servicer

62

ARTICLE VIII

COVENANTS

6566

 

SECTION 8.01.

Covenants of the Borrowers

6566

 

SECTION 8.02.

Covenants of the Servicer

7576

 

SECTION 8.03.

Separate Existence of the Borrowers

8384

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE IX

ADMINISTRATION AND COLLECTION OF RECEIVABLES

8788

 

SECTION 9.01.

Appointment of the Servicer

8788

 

SECTION 9.02.

Duties of the Servicer

8889

 

SECTION 9.03.

Collection Account Arrangements

8890

 

SECTION 9.04.

Enforcement Rights

8990

 

SECTION 9.05.

Responsibilities of the Borrowers

9293

 

SECTION 9.06.

Servicing Fee

9293

ARTICLE X

EVENTS OF DEFAULT

9294

 

SECTION 10.01.

Events of Default

9294

ARTICLE XI

THE ADMINISTRATIVE AGENT

9698

 

SECTION 11.01.

Authorization and Action

9698

 

SECTION 11.02.

Administrative Agent’s Reliance, Etc

9798

 

SECTION 11.03.

Administrative Agent and Affiliates

9798

 

SECTION 11.04.

Indemnification of Administrative Agent

9799

 

SECTION 11.05.

Delegation of Duties

9899

 

SECTION 11.06.

Action or Inaction by Administrative Agent

9899

 

SECTION 11.07.

Notice of Events of Default; Action by Administrative Agent

9899

 

SECTION 11.08.

Non-Reliance on Administrative Agent and Other Parties

9899

 

SECTION 11.09.

Successor Administrative Agent

99100

 

SECTION 11.10.

Structuring Agent

99100

 

SECTION 11.11.

LIBOR Notification

100

ARTICLE XII

[RESERVED]

99101

ARTICLE XIII

INDEMNIFICATION

99101

 

SECTION 13.01.

Indemnities by the Borrowers

99101

 

SECTION 13.02.

Indemnification by the Servicer

103104

ARTICLE XIV

MISCELLANEOUS

105106

 

SECTION 14.01.

Amendments, Etc

105106

 

SECTION 14.02.

Notices, Etc

106107

 

SECTION 14.03.

Assignability; Addition of Lenders

106107

 

SECTION 14.04.

Costs and Expenses

109110

 

SECTION 14.05.

No Proceedings; Limitation on Payments

109110

 

SECTION 14.06.

Confidentiality

109110

 

SECTION 14.07.

GOVERNING LAW

111112

 

SECTION 14.08.

Execution in Counterparts

111112

 

SECTION 14.09.

Integration; Binding Effect; Survival of Termination

111112

 

SECTION 14.10.

CONSENT TO JURISDICTION

111113

 

SECTION 14.11.

WAIVER OF JURY TRIAL

112113

 

 

 

--------------------------------------------------------------------------------

 

 

SECTION 14.12.

Ratable Payments

112113

 

SECTION 14.13.

Limitation of Liability

112114

 

SECTION 14.14.

Intent of the Parties

113114

 

SECTION 14.15.

USA Patriot Act

113115

 

SECTION 14.16.

Right of Setoff

114115

 

SECTION 14.17.

Severability

114115

 

SECTION 14.18.

Mutual Negotiations

114115

 

SECTION 14.19.

Captions and Cross References

114115

 

SECTION 14.20.

Post-Closing Covenants Covenant

114116

 

 

 

Party, as the case may be), in which case, “Attorney Costs” shall also include
the fees, costs and disbursements of such separate counsel). For the avoidance
of doubt, “Attorney Costs” shall include fees, costs, expenses and disbursements
of McGlinchey Stafford PLLC, as a local Louisiana law firm for the Credit
Parties.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the highest of:

(a)the rate of interest in effect for such day as publicly announced from time
to time by such Lender or its Affiliate as its “reference rate” or “prime rate”,
as applicable. Such “reference rate” or “prime rate” is set by the applicable
Lender or its Affiliate based upon various factors, including such Person’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such announced rate, and is not necessarily the lowest rate charged to
any customer;

(b)0.50% per annum above the latest Federal FundsOvernight Bank Funding Rate;
and

(c)0.50% per annum above Adjusted LIBOR applicable to the Interest Period for
which the Base Rate is then being determined.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has  been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any  selection or recommendation of a replacement rate or
the mechanism for determining such a rate  by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention  for determining a rate
of interest as a replacement to Adjusted LIBOR or LMIR, for
U.S.  dollar-denominated credit facilities and (b) the Benchmark Replacement
Adjustment; provided  that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark  Replacement will be deemed to be zero for the
purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement
of  Adjusted LIBOR or LMIR with an alternate benchmark rate for each applicable
Interest Period,  the spread adjustment, or method for calculating or
determining such spread adjustment, (which  may be a positive or negative value
or zero) that has been selected by the Administrative Agent  and the Borrowers
(a) giving due consideration to (i) any selection or recommendation of a  spread
adjustment, or method for calculating or determining such spread adjustment, for
the  replacement of Adjusted LIBOR or LMIR with the applicable

 

 

 

--------------------------------------------------------------------------------

 

Benchmark Replacement  (excluding such spread adjustment) by the Relevant
Governmental Body or (ii) any evolving or  then-prevailing market convention for
determining a spread adjustment, or method for  calculating or determining such
spread adjustment, for such replacement of Adjusted LIBOR or  LMIR for U.S.
dollar-denominated credit facilities at such time and (b) which may also
reflect  adjustments to account for (i) the effects of the transition from
Adjusted LIBOR or LMIR to the Benchmark Replacement and (ii) yield- or
risk-based differences between Adjusted LIBOR or  LMIR and the Benchmark
Replacement.

“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark  Replacement, any technical, administrative or operational changes
(including changes to the  definition of “Base Rate,” the definition of
“Interest Period,” timing and frequency of  determining rates and making
payments of interest and other administrative matters) that the  Administrative
Agent decides may be appropriate to reflect the adoption and implementation
of  such Benchmark Replacement and to permit the administration thereof by the
Administrative  Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent  decides that adoption of any portion of such
market practice is not administratively feasible or if  the Administrative Agent
determines that no market practice for the administration of the  Benchmark
Replacement exists, in such other manner of administration as the
Administrative  Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with  respect to Adjusted LIBOR or LMIR:

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,”  the later of (a) the date of the public statement or publication of
information referenced therein  and (b) the date on which the administrator of
the London Interbank Offered Rate for interbank  deposits in Dollars (“USD
LIBOR”) permanently or indefinitely ceases to provide USD LIBOR;  or

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the  date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following  events with respect to Adjusted LIBOR or LMIR:

(1)a public statement or publication of information by or on behalf of
the  administrator of USD LIBOR announcing that such administrator has ceased or
will cease to  provide USD LIBOR, permanently or indefinitely, provided that, at
the time of such statement or  publication, there is no successor administrator
that will continue to provide USD LIBOR;

(2)a public statement or publication of information by a Governmental
Authority  having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator  of USD LIBOR, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over  the administrator for USD LIBOR,
a resolution authority with jurisdiction over the administrator  for USD LIBOR
or a court or an entity with similar insolvency or resolution authority over
the  administrator for USD LIBOR, which states that the administrator of USD
LIBOR has ceased or  will cease to provide USD LIBOR permanently or
indefinitely, provided that, at the time of such  statement or publication,
there is no successor administrator that will continue to provide USD  LIBOR; or

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of USD LIBOR or a Governmental Authority having
jurisdiction over the  Administrative Agent  announcing that USD LIBOR is no
longer representative.

 

 

--------------------------------------------------------------------------------

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its  related Benchmark Replacement Date have occurred with respect to Adjusted
LIBOR or LMIR  and solely to the extent that Adjusted LIBOR or LMIR (as the case
may be) has not been  replaced with a Benchmark Replacement, the period (x)
beginning at the time that such  Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has  replaced Adjusted LIBOR or LMIR (as the
case may be) for all purposes hereunder in accordance  with Section 5.06 and (y)
ending at the time that a Benchmark Replacement has replaced  Adjusted LIBOR or
LMIR (as the case may be) for all purposes hereunder pursuant to Section  5.06.

“Borrowers” has the meaning specified in the preamble to this Agreement.
“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).
“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrowers to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any Insolvency Proceeding with respect to
any Borrower (in each case whether or not allowed as a claim in such
proceeding).

“Borrowers’ Net Worth” means, at any time of determination, an amount equal to
(i) the aggregate Outstanding Balance of all Pool Receivables at such time
(other than any Pool Receivables that constitute Defaulted Receivables at such
time), minus (ii) the sum of (A) the Aggregate Capital at such time, plus (B)
the Aggregate Interest at such time, plus (C) the aggregate accrued and unpaid
Fees at such time, plus (D) the aggregate outstanding principal balance owing
under each Intercompany Loan Agreement at such time, plus (E) the aggregate
accrued and unpaid interest owing under each Intercompany Loan Agreement at such
time, plus (F) without duplication, the aggregate accrued and unpaid other
Borrower Obligations at such time.

“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) the amount equal to (i) the Net
Receivables Pool Balance at such time, minus (ii) the Total Reserves at such
time.

(b)TRS Holdings ceases to own, directly, 100% of the issued and outstanding
Capital Stock and all other equity interests of the TRS Borrower free and clear
of all Adverse Claims;

(c)Holdings ceases to own, directly, 100% of the issued and outstanding Capital
Stock, membership interests or other equity interests of the Performance
Guarantor;

(d)Holdings ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock, membership interests or other equity interests of any
Borrower, the Servicer or any Originator;

(e)a “Change inof Control” (as defined in the Credit Agreement);

(f)any Adverse Claim shall exist with respect to any Intercompany Loan Agreement
or any Intercompany Loan; or

(g)with respect to Holdings:

(i)the capital stock of Holdings owned directly or indirectly by Charles W.
Lamar, III or Kevin P. Reilly, Sr., either of their wives, children, children’s
spouses, grandchildren, trusts of which either

 

 

--------------------------------------------------------------------------------

 

of them, their wives, children, children’s spouses and grandchildren are the
sole beneficiaries and for which one or more of such individuals are the sole
trustee(s) and any Qualified Reilly Partnership shall (on a fully diluted basis
after giving effect to the exercise of any outstanding rights or options to
acquire capital stock of Lamar) cease to constitute at least such percentage of
the aggregate voting stock of Holdings as is sufficient at all times to elect a
majority of the Board of Directors of Holdings;

(ii)any Person or group (within the meaning of the Exchange Act and the rules of
the SEC thereunder as in effect on the Closing Date), other than Charles W.
Lamar, III or Kevin P. Reilly, Sr. and any of the other permitted holders
referred to in clause (i) above, shall acquire or own, directly or indirectly,
beneficially or of record, shares representing more than 20% of the ordinary
voting power represented by the issued and outstanding voting capital stock of
Holdings, or (y) acquire direct or indirect Control of Holdings; or

(iii)a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall be occupied by Persons who were neither (x) nominated by the
Board of Directors of Holdings nor (y) appointed by directors so nominated.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
during such Fiscal Month, by (b) the aggregate sales made by the Originators
during the Fiscal Month that is one month prior to such Fiscal Month.

“Dilution Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of (a) the Dilution Horizon Ratio, multiplied by
(b) the sum of (i) 2.25 times the average of the Dilution Ratios for the twelve
most recent Fiscal Months and (ii) the Dilution Volatility Component.

“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of:

(a)the positive difference, if any, between: (i) the highest Dilution Ratio for
any Fiscal Month during the twelve (12) most recent Fiscal Months and (ii) the
arithmetic average of the Dilution Ratios for such twelve (12) Fiscal Months;
multiplied by

(b)the quotient of (i) the highest Dilution Ratio for any Fiscal Month during
the twelve (12) most recent Fiscal Months, divided by (ii) the arithmetic
average of the Dilution Ratios for such twelve (12) Fiscal Months.

“Dollars” and “$” each mean the lawful currency of the United States of America.
“Early Opt-in Event” means the occurrence of :

(1)a determination by the Administrative Agent and/or the Borrowers that
U.S.  dollar-denominated credit facilities being executed at such time, or that
include language similar  to that contained in Section 5.06, are being executed
or amended, as applicable, to incorporate or  adopt a new benchmark interest
rate to replace USD LIBOR; and

(2)the election by the Administrative Agent and/or the Borrowers to declare that
an  Early Opt-in Event has occurred and the provision, as applicable, by the
Administrative Agent of  written notice of such election to the Borrowers and
the Lenders, or by the Borrowers of written  notice of such election to the
Administrative Agent and the Lenders.

 

 

--------------------------------------------------------------------------------

 

“Eligible Assignee” means (i) any Lender or any of its Affiliates, (ii) any
Person managed by a Lender or any of its Affiliates and (iii) any other
financial or other institution; provided, that no Defaulting Lender shall be an
“Eligible Assignee.”

“Eligible Foreign Obligor” means an Obligor which is neither a U.S. Obligor nor
a Sanctioned Person.

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

(a)each Obligor of which is: (i) either a U.S. Obligor or an Eligible Foreign
Obligor; (ii) not a Sanctioned Person; (iii) not subject to any Insolvency
Proceeding; (iv) not an Affiliate of any Lamar Party; (v) not the Obligor with
respect to Delinquent Receivables with an aggregate Outstanding Balance
exceeding 50% of the aggregate Outstanding Balance of all such Obligor’s Pool
Receivables; (vi) not a natural person;

(g)the excess (if any) of (i) the aggregate Outstanding Balance of all
EligibleReceivables that are Unperformed Receivables, over (ii) the product of
(x) 45.0%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; provided, however, that during the
continuance of a Ratings Event Level II the Administrative Agent may, upon ten
(10) Business Days’ prior notice to the Borrowers, reduce the percentage in
clause (ii)(x) above to 22.5%.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Affected Person’s failure to comply with Section
5.03(f) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Exiting Lender” has the meaning set forth in Section 2.02(h).

“Facility Limit” means, $175,000,000, as reduced or increased from time to time
pursuant to the terms hereof. References to the unused portion of the Facility
Limit shall mean, at any time of determination, an amount equal to (x) the
Facility Limit at such time, minus (y) the Aggregate Capital at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into between the United States and any other Governmental
Authority in connection with the implementation of the foregoing and any fiscal
or regulatory legislation, rules or official practices adopted pursuant to any
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal  Reserve Board (including any such
successor, “H.15(519)”)

 

 

--------------------------------------------------------------------------------

 

for such day opposite the caption “Federal Funds (Effective).” If on any
relevant day such rate is not yet published in H. 15(519), the rate for such day
will be the rate set forth in the daily statistical release designated as the

Composite 3:30 p.m. Quotations for U.S. Government Securities, or any successor
publication, published by the Federal Reserve Bank of New York (including any
such successor, the “Composite 3:30 p.m. Quotations”) for such day under the
caption “Federal Funds Effective Rate.” If on any relevant day the appropriate
rate is not yet published in either H.15(519) or the Composite 3:30 p.m.
Quotations, the rate for such day will be the arithmetic mean as determined  by
the Administrative Agent of the rates for the last transaction in overnight
Federal funds arranged before 9:00 a.m. (New York City time) on that day by each
of three leading brokers of  Federal funds transactions in New York City
selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“Final Maturity Date” means the date that (i) is one hundred eighty (180) days
following the Termination Date or (ii) such earlier date on which the Aggregate
Capital and all other Borrower Obligations become due and payable pursuant to
Section 10.01.

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full.

“Financial Covenant Event” shall be deemed to have occurred if, at any time, the
Secured Debt Ratio exceeds 4.50 to 1.00.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“First Amendment Effective Date” means February 6, 2020.

“Fiscal Month” means each calendar month.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Originator” means each of the QRS Originators and the TRS Originators.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from

 

 

--------------------------------------------------------------------------------

 

such Affected Person having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Loan or Transaction
Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing Taxes or any other excise or property Taxes,
charges or similar levies or fees arising from any payment made hereunder or
from the execution, delivery, performance, registration, enforcement of, from
the receipt or perfection of a security interest under, or otherwise in respect
of, this Agreement, the other Transaction Documents and the other documents or
agreements to be delivered hereunder or thereunder except any Taxes that are
Other Connection Taxes imposed with respect to an assignment.

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight  federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of  depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank  of New York (“NYFRB”), as set forth on
its public website from time to time, and as published  on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by  such other
recognized electronic source (such as Bloomberg) selected by the
Administrative  Agent for the purpose of displaying such rate); provided, that
if such day is not a Business Day,  the Overnight Bank Funding Rate for such day
shall be such rate on the immediately preceding  Business Day; provided,
further, that if such rate shall at any time, for any reason, no longer  exist,
a comparable replacement rate determined by the Administrative Agent at such
time  (which determination shall be conclusive absent manifest error). If the
Overnight Bank Funding  Rate determined as above would be less than zero, then
such rate shall be deemed to be zero. The  rate of interest charged shall be
adjusted as of each Business Day based on changes in the  Overnight Bank Funding
Rate without notice to the Borrower.

“Parent” means Lamar.

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Parent Group” has the meaning set forth in Section 8.03(c).

“Participant” has the meaning set forth in Section 14.03(d).

“Participant Register” has the meaning set forth in Section 14.03(e).

“PATRIOT Act” has the meaning set forth in Section 14.15. such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;

(e)all books and records of each Borrower and each Originator to the extent
related to any of the foregoing, and all rights, remedies, powers, privileges,
title and interest (but not obligations) in and to each Lock-Box and all
Collection Accounts, into which any Collections or other proceeds with respect
to such Receivables may be deposited, and any related investment property
acquired with any such Collections or other proceeds (as such term is defined in
the applicable UCC);

(f)all of the applicable Borrower’s rights, interests and claims under the
applicable Purchase and Sale Agreement and the other Transaction Documents; and

(g)all Collections and other proceeds (as defined in the UCC) of any of the
foregoing.

 

 

--------------------------------------------------------------------------------

 

“Release” has the meaning set forth in Section 4.01(a).

“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal  Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal  Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan.

“Representatives” has the meaning set forth in Section 14.06(c).

“Required Capital Amount” means, as of any date of determination, an amount
equal to the product of (i) the Loss Reserve Percentage at such time times (ii)
the Net Receivables Pool Balance at such time.

“Restricted Payments” has the meaning set forth in Section 8.01(r).

“Returned Goods” means all right, title and interest in and to returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to a Receivable; provided that such goods shall no longer constitute Returned
Goods after a Deemed Collection has been deposited in a Collection Account with
respect to the full Outstanding Balance of the related Receivables. Receivables,
(iii) all Collections with respect to such Pool Receivables, (iv) the Lock-Boxes
and Collection Accounts and all amounts on deposit therein, and all certificates
and instruments, if any, from time to time evidencing such Lock-Boxes and
Collection Accounts and amounts on deposit therein, (v) all rights (but none of
the obligations) of such Borrower under the related Purchase and Sale Agreement,
(vi) all other personal and fixture property or assets of such Borrower of every
kind and nature including, without limitation, all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit
accounts, securities accounts, securities entitlements, letter-of-credit rights,
commercial tort claims, securities and all other investment property, supporting
obligations, money, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles) (each as defined in the UCC) and (vii) all proceeds of, and
all amounts received or receivable under any or all of, the foregoing.
Notwithstanding any provision set forth in this Agreement to the contrary, in no
event shall the term “Collateral” include any Affiliate Receivables.

(b)The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC. Each Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

(c)Immediately upon the occurrence of the Final Payout Date, the Collateral
shall be automatically released from the lien created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Lenders and the other Credit
Parties hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Borrowers; provided, however, that promptly following written
request therefor by any Borrower delivered to the Administrative Agent

 

 

--------------------------------------------------------------------------------

 

following any such termination, and at the expense of the Borrowers, the
Administrative Agent shall execute and deliver to such Borrower UCC-3
termination statements and such other documents as such Borrower shall
reasonably request to evidence such termination.

SECTION 5.06.Successor Adjusted LIBOR or LMIR

(a)If the Administrative Agent determines (which determination shall be
final  and conclusive, absent manifest error) that either (i) (A) the
circumstances set forth in Section  5.04 have arisen and are unlikely to be
temporary, or (B) the circumstances set forth in Section  5.04 have not arisen
but the applicable supervisor or administrator (if any) of Adjusted LIBOR or
LMIR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying the specific date after which
Adjusted LIBOR or LMIR shall no longer be used for determining interest rates
for loans (either such date, a “LIBOR Termination  Date”), or (ii) a rate other
than Adjusted LIBOR or LMIR, as applicable, has become a widely  recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Administrative Agent may (in consultation with the Borrowers) choose a
replacement index for

Adjusted LIBOR or LMIR, as applicable, and make adjustments to applicable
margins and  related amendments to this Agreement as referred to below such
that, to the extent practicable, the all in Interest based on the replacement
index will be substantially equivalent to the all in Interest based on Adjusted
LIBOR or LMIR, as applicable, in effect prior to its replacement.

(a)(b) The Administrative Agent  and the Borrowers shall enter into an amendment
to

this Agreement to reflect the replacement index, the adjusted margins and such
other related  amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index based rateBenchmark Replacement. Notwithstanding anything to
the contrary in this Agreement or the other Transaction Documents (including,
without limitation, Section 14.01), such amendment shall become effective
without any further action or consent of any other party to this Agreementherein
or in any other  Transaction Document, if the Administrative Agent
determines  that a Benchmark Transition  Event or an Early Opt-in Event has
occurred, the Administrative Agent and the Borrowers may  amend this Agreement
to replace Adjusted LIBOR or LMIR with a Benchmark Replacement;  and any such
amendment will become effective at 5:00 p.m. New York City time on the

tenthfifth (105th) Business Day after the date a draft of theAdministrative
Agent has provided  such proposed amendment is provided to theall Lenders,
unlessso long as the Administrative Agent receives, on or before such tenth
(10th) Business Day, ahas not received, by such time,  written notice from the
Majority Lenders stating that such Majority Lenders objectof objection to

such amendment from Lenders comprising the Majority Lenders.

(c)       Selection of the replacement index, adjustments to the applicable
margins,

and amendments to this Agreement (i) will be determined with due consideration
to the then current market practices for determining and implementing a rate of
interest for newly  originated loans in the United States and loans converted
from a rate based on Adjusted LIBOR  or LMIR to a replacement index based rate,
and (ii) may also reflect adjustments to account for (A) the effects of the
transition from Adjusted LIBOR or LMIR, as applicable, to the replacement index
and (B) yield or risk based differences between Adjusted LIBOR or LMIR, as
applicable, and the replacement index.(d) Until an amendment reflecting a new
replacement index in accordance with this Section 5.06 is effective, each
Portion of Capital accruing Interest withUntil

 

 

--------------------------------------------------------------------------------

 

the Benchmark Replacement is effective, each advance, conversion and renewal of
a Loan  bearing interest by reference to Adjusted LIBOR or LMIR will continue to
bear interest with reference to Adjusted LIBOR or LMIR, (as applicable; provided
however, that if the Administrative Agent determines  (which determination shall
be final and conclusive, absent manifest error) that a LIBOR Termination Date
has occurred, then following the LIBOR  Termination Date, each Portion of
Capital that would otherwise accrue Interest withthe case may  be); provided,
however, that during a Benchmark Unavailability Period (i) any pending
selection  of, conversion to or renewal of a Loan bearing interest by reference
to Adjusted LIBOR or LMIR  that has not yet gone into effect shall be deemed to
be a selection of, conversion to or renewal of  the Base Rate with respect to
such Loan, and such Loan shall bear interest by reference to the  Base Rate
(rather than by reference to Adjusted LIBOR or LMIR), and (ii) all outstanding
Loans  bearing interest by reference to Adjusted LIBOR or LMIR shall
automatically begin accruing  Interest withbe converted to bear interest by
reference to the Base Rate until such time as an amendment reflecting a
replacement index and related matters as described above is implemented. .

(e)     Notwithstanding

(b)Benchmark Replacement Conforming Changes. In connection with
the  implementation of a Benchmark Replacement, the Administrative Agent will
have the right to  make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.herein or in  any other
Transaction Document, any amendments implementing such Benchmark
Replacement  Conforming Changes will become effective without any further action
or consent of any other  party to this Agreement.

(c)Notices; Standards for Decisions and Determinations.  The Administrative
Agent  will promptly notify the Borrowers and the Lenders of (i) the
implementation of any Benchmark  Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes, (iii)  the commencement or conclusion
of any Benchmark Unavailability Period, and (iv) any  occurrence of an Early
Opt-in Election. Any determination, decision or election that may be  made by
the Administrative Agent or the Lenders pursuant to this Section 5.06 including
any  determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence  of an event, circumstance or date and any decision
to take or refrain from taking any action, will  be conclusive and binding
absent manifest error and may be made in its or their sole discretion  and
without consent from any other party hereto, except, in each case, as expressly
required  pursuant to this Section 5.06.

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 6.01.Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when (a)
the Administrative Agent shall have received each of the documents, agreements
(in fully executed form), opinions of counsel, lien search results, UCC filings,
certificates and other deliverables listed on the closing memorandum attached as
Exhibit I hereto, in each case, in form and substance reasonably acceptable to
the Administrative Agent and (b) all fees and expenses payable by the Borrowers
on the Closing Date to the Credit Parties have been paid in full in accordance
with the terms of the Transaction Documents.

SECTION 6.02.Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a)a Borrower shall have delivered to the Administrative Agent and each Lender a
Loan Request for such Loan, in accordance with Section 2.02(a);

 

 

--------------------------------------------------------------------------------

 

(b)the Servicer shall have delivered to the Administrative Agent and each Lender
all Information Packages and Interim Reports, if any, required to be delivered
hereunder;

(c)the conditions precedent to such Credit Extension specified in
Section  2.01(i) through (iii), shall be satisfied; and appointed by the
Majority Lenders as a successor Administrative Agent and has accepted such
appointment. If no successor Administrative Agent shall have been so appointed
by the Majority Lenders, within thirty (30) days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders within
sixty (60) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, petition a court of competent jurisdiction to appoint a successor
Administrative Agent.

(b)Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.

SECTION 11.10.Structuring Agent. Each of the parties hereto hereby acknowledges
and agrees that the Structuring Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement, other than
the Structuring Agent’s right to receive fees pursuant to Section 2.03. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.

SECTION 11.11.LIBOR Notification. Section 5.06 (“Successor Adjusted LIBOR
or  LMIR”) provides a mechanism for determining an alternative rate of interest
in the event that  Adjusted LIBOR or LMIR is no longer available or in certain
other circumstances. The  Administrative Agent does not warrant or accept any
responsibility for and shall not have any  liability with respect to, the
administration, submission or any other matter related to the London  interbank
offered rate or other rates in the definition of Adjusted LIBOR or LMIR or with
respect  to any alternative or successor rate thereto, or replacement rate
therefor.

ARTICLE XII

[RESERVED]

ARTICLE XIII

INDEMNIFICATION

SECTION 13.01.Indemnities by the Borrowers.

(a)Without limiting any other rights that the Administrative Agent, the
CreditParties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Borrower Indemnified Party”) may have
hereunder or under Applicable Law, each Borrower, jointly and severally, hereby
agrees to indemnify each Borrower

 

 